Dismissed and Memorandum Opinion filed October 6, 2005








Dismissed and Opinion of July 7, 2005, Withdrawn and Memorandum
Opinion filed October 6, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00993-CV
____________
 
BRENDA S.
CANNON, Appellant
 
V.
 
UNIVERSITY TRACE CONDOMINIUM
ASSOCIATION, Appellee
 

 
On Appeal from the
157TH Judicial District Court
 Harris County, Texas
Trial Court Cause
No. 00-46115
 

 
M E M O R A N D U M   O P I N I O N
On September 27, 2005, the parties filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted and our opinion and
judgment of  July
7, 2005, are hereby withdrawn.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 6, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.